Citation Nr: 0935506	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  08-31 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUES

1.  Entitlement to service connection for arthritis of the 
bilateral hands due to cold injuries.

2.  Entitlement to service connection for arthritis of the 
bilateral feet with scars due to cold injuries.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1943 to 
January 1946.

This matter comes to the Board of Veterans' Appeals (the 
Board) on appeal from a May 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (the RO) 
in Detroit, Michigan.  By that decision, the RO denied 
service connection for arthritis of the hands, and for 
arthritis of the feet with scars.  

The issue of entitlement to service connection for arthritis 
of the bilateral feet with scars due to cold injuries is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

Matters not on appeal

By its May 2007 rating decision, the RO also granted service 
connection for hearing loss with a noncompensable rating 
effective June 6, 2006; denied an increased rating for 
service-connected scars on the right hand; denied service 
connection for a cardiac condition; denied service connection 
for tinnitus; and denied that new and material evidence had 
been received sufficient to reopen a claim of service 
connection for burns on the left hand.  The Veteran did not 
appeal these issues.  Therefore, they are no in appellate 
status.  They will be discussed no further herein.  






FINDING OF FACT

The Veteran has arthritis in the fingers of the bilateral 
hands due to cold exposure incurred in Northern France during 
the winter of 1944 to 1945 while serving in World War II.


CONCLUSION OF LAW

Arthritis of the bilateral hands was incurred in military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303.


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking service connection for arthritis of 
his hands due to cold injury.  As noted in the Introduction, 
he is also seeking service connection for his feet with scars 
due to cold injury, which is being addressed in the remand 
that follows below. 

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision.   

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA (See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002)) and its implementing regulations (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008)) 
essentially include, upon the submission of a substantially-
complete application for benefits, an enhanced duty on the 
part of the VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify him what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of the VA with respect to its duty 
to assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

In view of the favorable disposition of the claim for service 
connection for arthritis of the hands, the Board finds that 
all notification and development action needed to render a 
fair decision on the claim on appeal has been accomplished.

1.  Entitlement to service connection for arthritis of the 
bilateral hands due to cold injuries.

Relevant law and regulations

Service connection -generally

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Analysis

With regard to Hickson element (1), current disability, based 
on x-ray evidence a VA examiner in March 2007 diagnosed the 
Veteran with osteoarthritis of the fingers on both hands.  
Hickson element (1) is therefore met.

Hickson element (2) requires evidence of in-service 
incurrence of a disease or injury.  In this case, the Veteran 
has stated that he suffered cold injury to his hands during 
the frigid winter of 1944-1945 while serving in Northern 
France.  

The Board notes that the Veteran is competent to testify 
about what he has experienced with regard to how and when 
cold injury to his hands occurred, and the symptoms he has 
experienced since that time.  38 C.F.R. § 3.159 (a)(2) 
(2006); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).   The Veteran's service record shows that his 
military occupational specialty was that of an electrician, 
who served in the battles of Normandy and Northern France 
from 1944 to August 10, 1945, when he was transferred to the 
Pacific Theater of Operations.  It is clear that to the Board 
that the Veteran was serving in Northern France during the 
winter of 1944 to1945 which, as he has stated, is 
historically known to have been bitterly cold.  The Battle of 
the Bulge occurred from December 1944 to January 1945 and is 
well known for the frostbite that so many soldiers in that 
battle suffered.  

The Veteran's service record shows that he was assigned to 
the 120th Chemical Processing Company, which, in his November 
2007 notice of disagreement, the Veteran stated was attached 
to the 81st Mortar Battalion.  He stated that in France, when 
near the front, he slept in foxholes and woke up in the 
morning with water in the foxholes.  In his June 2009 
substantive appeal (VA Form 9), the Veteran stated that not 
all Veteran's who suffered from frostbite sought treatment 
from military doctors in service.  He said that several of 
them (including himself) cared for their own cold weather 
injuries by trying to keep warm with small fires and by 
rubbing their hands together.  

Therefore, based on the service record evidence that supports 
the Veteran's statements that he suffered cold injury to his 
hands during the bitter winter of 1944-1945 in Northern 
France, and allowing reasonable doubt, the Board concedes 
that Hickson element (2) has been satisfied.

With regard to Hickson element (3), medical nexus, the VA 
examiner in March 2007 opined that the Veteran's 
osteoarthritis of the fingers bilaterally was at least as 
likely as not related to his cold weather exposure in 
service.

In summary, allowing reasonable doubt, the Veteran's current 
arthritis of the bilateral fingers is a result of exposure to 
extreme cold conditions during service in Northern France 
during World War II.  All Hickson elements having been met, 
the Veteran's claim must be allowed.    


ORDER

Service connection for arthritis of the bilateral hands is 
granted.


REMAND

2.  Entitlement to service connection for arthritis of the 
bilateral feet with scars due to cold injuries.  

In its June 2009 statement of the case, the RO stated that it 
had scheduled the Veteran for an examination of the feet in 
order to assess the claimed condition(s) (apparently 
referring to a May 31, 2006 scars examination).  However, the 
Board's review of the record shows that no such examination 
was ever scheduled by the RO.
 
The Board notes that the request for examination dated May 
25, 2006, only related to examination of the Veteran's 
service-connected scars on his right thumb and index finger 
in connection with his claim of increased rating.  The 
Veteran was afforded a VA examination relating to his claimed 
cold injuries on March 5, 2007, but the request for that 
examination dated February 14, 2007, once again only related 
to the Veteran's claim of increase for service-connected 
scars on his right thumb and index finger, but this time also 
for consideration of arthritis in the hands.  The Board's 
review of the file reveals no request for a VA examination of 
the Veteran's feet for arthritis and scars.  Especially in 
light of the Board's acceptance of the Veteran's statements 
that he did suffer cold injuries in service, a remand is 
needed in order to afford the Veteran with an examination of 
his feet.  

The Board further observes that there may be VA treatment 
records at the Ann Arbor VAMC which would support the 
Veteran's claim that he has been diagnosed with arthritis and 
scars of his feet.  Review of the file indicates that the RO 
has not made a request for all of the Veteran's treatment 
records that may be at the Ann Arbor VAMC.  The VA examiner 
in March 2007 noted that a June 1, 2006, x-ray study of the 
Veteran's hands which showed arthritis was in the Ann Arbor 
VAMC's electronic records [she also noted that she had not 
been provided the claims folder for review].  That June 2006 
x-ray study of the hands has not been obtained for the 
Veteran's claims folder.  It appears that the RO has only 
obtained a few selective VA treatment records which were 
provided by the Veteran.  This leads the Board to believe 
that there may be other VA treatment records that the RO has 
not obtained for the claims file.  

The Board notes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators, regardless of whether those records are 
physically in the claims file.  See Bell v Derwinski, 2 Vet. 
App. 611, 613 (1992).  Accordingly, a remand is necessary for 
the additional development of obtaining records.  

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  As relates to the Veterans' claim of 
service connection for a disability of 
his bilateral feet due to cold injury, 
VBA should ask the Veteran to identify, 
and provide releases for any additional, 
relevant private treatment records that 
he wants VA to help him obtain.   If he 
provides appropriate releases, or 
identifies any VA treatment, assist him 
in obtaining the records identified, 
following the procedures in 38 C.F.R. 
§ 3.159 (2006).  The materials obtained, 
if any, should be associated with the 
claims file.

2.  VBA should request all treatment 
records for the Veteran from the Ann 
Arbor VAMC or any other VA treatment 
facility that he identifies.  The 
materials obtained, if any, should be 
associated with the claims file.

3.  After the above requested development 
is accomplished, VBA should schedule the 
Veteran for an examination of his feet 
with an appropriate medical specialist.  
The claims folder must be forwarded for 
the examiner's review, including a copy 
of this remand.  All appropriate 
diagnostic testing should be conducted.  
The examiner should assess whether the 
Veteran has a disability of either or 
both of his feet, including arthritis 
and/or scars.  If so, the examiner should 
render an opinion as to whether it is at 
least a likely as not that any diagnosed 
disability of the feet is related to his 
service, to include cold injury sustained 
in service.  A report should be prepared 
and associated with the Veteran's VA 
claims folder.  A detailed rationale must 
be provided for all diagnoses and 
opinions.  

4.  After undertaking any additional 
development which it deems to be 
necessary, VBA should then readjudicate 
the Veteran's claim of service connection 
for arthritis of the feet with scars due 
to cold injury.  If the benefits sought 
on appeal remain denied, the Veteran and 
his representative should be provided a 
supplemental statement of the case and 
given an appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


